Order entered December 27, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01171-CV

                        EVELYN KELLY, Appellant/Cross-Appellee

                                                V.

  ST. LUKE UNITED METHODIST COMMUNITY CHURCH, HENRY MASTERS IN
  HIS OFFICIAL AND INDIVIDUAL CAPACITY, AND BERNICE WASHINGTON IN
      HER OFFICIAL AND INDIVIDUAL CAPACITY, Appellees/Cross-Appellants

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-00985

                                            ORDER
       Before the Court is appellees/cross-appellants’ December 20, 2016 unopposed motion for

extension of time to file their cross-appellants’ brief and appellant’s December 21, 2016

unopposed motion for extension of time to file appellant’s brief. Both motions are GRANTED.

Appellant’s and cross-appellants’ briefs shall be filed by January 28, 2017.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE